Exhibit 10.8

GROUP IV AGREEMENT

NOVATION AND ASSUMPTION AGREEMENT

by and among

MCDERMOTT INTERNATIONAL, INC.,

a Panamanian corporation,

and

BABCOCK & WILCOX HOLDINGS, INC.,

a corporation organized and existing under the laws of the State of Delaware,

and

BOUDIN INSURANCE COMPANY, LTD., a Bermuda company

and

CREOLE INSURANCE COMPANY, LTD., a Bermuda company,

RECITALS

THIS NOVATION AND ASSUMPTION AGREEMENT (the “Agreement”), is entered into and
effective as of May 18, 2010 (the “Effective Date”) by and among MCDERMOTT
INTERNATIONAL, INC., a Panamanian corporation (“MII”), BABCOCK & WILCOX
HOLDINGS, INC., a Delaware corporation (“B&W”), to be succeeded by The Babcock &
Wilcox Company, a Delaware corporation, after the effective time of the Merger,
CREOLE INSURANCE COMPANY, LTD., a Bermuda company (“Creole”), and BOUDIN
INSURANCE COMPANY, LTD., a Bermuda company (“Boudin”) and, solely with respect
to Sections 2(a)(ii) and 2(c)(ii), respectively, the other MII Entities
signatory hereto and the other B&W Entities signatory hereto.

WHEREAS, Boudin or Creole have issued the Existing Policies to one or more MII
Entities and one or more B&W Entities; and

WHEREAS, pursuant to the Existing Policies, Boudin and Creole are obligated,
among other things, to pay or reimburse MII Entities and/or B&W Entities for
certain obligations; and

WHEREAS, B&W, prior to the Separation, is a wholly owned Subsidiary of MII; and

WHEREAS, MII intends to spin-off B&W from MII through a dividend of common stock
of B&W to the shareholders of MII (the “Separation”); and

WHEREAS, in connection with the Separation: (a) Boudin desires to transfer and
Creole desires to assume any Transferable Boudin Policies insofar as such
policies relate to B&W Entities; and (b) Creole desires to transfer and Boudin
desires to assume any Transferable Creole Policies insofar as such policies
relate to MII Entities; and

WHEREAS, MII and B&W are parties, together with ACE American Insurance Company
and certain of its affiliates (collectively, “ACE”) to a certain Assumption and
Loss Allocation Agreement (the “ALAA”) that, among other things, assists in
effecting the Separation by identifying certain MII Obligations and certain B&W
Obligations and allocating liability and responsibility therefor; and



--------------------------------------------------------------------------------

WHEREAS, certain of the liabilities of MII and/or B&W and their respective
Affiliates that are insured by the Existing Policies under this Agreement are
MII Obligations and/or B&W Obligations under the ALAA, and the parties desire
that the allocation of liability in this Agreement conform to that in the ALAA
insofar as such overlap may exist; and

WHEREAS, each of MII and B&W, each for itself and for its respective
Subsidiaries, is willing to consent to the transfer, assumption, and novation of
the matters set forth herein, subject to the terms and conditions of this
Agreement;

NOW, THEREFORE, in consideration of the mutual promises set out herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. The following terms used herein, including in the recitals and
Exhibits hereto, shall have the following meanings:

“ACE” has the meaning set forth in the recitals to this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“ALAA” has the meaning set forth in the recitals to this Agreement.

“Assumption Time” means midnight (New York time) on the Effective Date.

“B&W” has the meaning set forth in the recitals to this Agreement.

“B&W Entity” means B&W and each of the entities listed on Exhibit I attached
hereto and made a part hereof. It is acknowledged and understood that, from and
after the effectiveness of the Separation, the B&W Entities will not be
Subsidiaries or Affiliates of MII or any of the other MII Entities.

“B&W Obligations” shall have the meaning ascribed to such term in the ALAA and
shall be interpreted under this Agreement to conform to interpretations under
the ALAA.

“Boudin Assumption and Novation” has the meaning set forth in Section 2(a)(i).

“Creole Assumption and Novation” has the meaning set forth in Section 2(c)(i).

“Effective Date” has the meaning set forth in the recitals to this Agreement.

“Existing Policies” means the Transferable Boudin Policies, the Transferable
Creole Policies, the Wholly Retained Boudin Policies, and the Wholly Retained
Creole Policies.

“Insured,” as a noun in reference to one or more insurance policies, means any
Person who is insured by such policy or policies, regardless of whether such
Person is designated an “Insured” or a “Named Insured” in such policy or is
otherwise expressly identified therein.

“Insured B&W Obligation” means an obligation of Creole or Boudin under the
Existing Policies that arises from an obligation to ACE or its Affiliates that
is a B&W Obligation under the ALAA.

“Insured MII Obligation” means an obligation of Creole or Boudin under the
Existing Policies that arises from an obligation to ACE or its Affiliates that
is an MII Obligation under the ALAA.

“Insurer,” as a noun in reference to one or more insurance policies, means the
Person identified in such policy or policies as the insurer.

“Inter-Captive Reinsurance Agreements” has the meaning set forth in
Section 2(e).

 

2



--------------------------------------------------------------------------------

“Master Separation Agreement” means a Master Separation Agreement to be entered
into between MII and The Babcock & Wilcox Company in connection with the
Separation.

“Merger” means the merger, to occur after the date hereof, of Babcock & Wilcox
Holdings, Inc., a Delaware corporation, with and into The Babcock & Wilcox
Company, a Delaware corporation and the surviving entity of such Merger.

“MII” has the meaning set forth in the recitals to this Agreement.

“MII Entity” means MII and each of the entities listed on Exhibit II attached
hereto and made a part hereof. It is acknowledged and understood that, from and
after the effectiveness of the Separation, the MII Entities will not be
Subsidiaries or Affiliates of B&W or any of the other B&W Entities.

“MII Obligations” shall have the meaning ascribed to such term in the ALAA and
shall be interpreted under this Agreement to conform to interpretations under
the ALAA.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its bylaws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate or articles of formation or organization and
its operating agreement or other organizational documents.

“Parties” means MII, B&W, Boudin and Creole collectively (and each individually
is a “Party”).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Transferable Boudin Policy” means each insurance policy issued prior to the
date hereof by Boudin on which a B&W Entity is named or otherwise identified as
an insured (including without limitation by being within a generic description
such as “affiliates” or “subsidiaries”).

“Transferable Creole Policy” means each insurance policy issued prior to the
date hereof by Creole on which an MII Entity is named or otherwise identified as
an insured (including without limitation by being within a generic description
such as “affiliates” or “subsidiaries”).

“Transferred Boudin Policy” means, as to any Transferable Creole Policy after
the Assumption Time and giving effect to this Agreement, the aggregate of
(a) all rights, duties, and obligations of Boudin vis-à-vis the MII Entities
that were, prior to the Assumption Time, Insureds of Creole under such
Transferable Creole Policy, and (b) all rights, duties, and obligations
vis-à-vis Boudin of the MII Entities that were, prior to the Assumption Time,
Insureds of Creole under such Transferable Creole Policy.

“Transferred Creole Policy” means, as to any Transferable Boudin Policy after
the Assumption Time and giving effect to this Agreement, the aggregate of
(a) all rights, duties, and obligations of Creole vis-à-vis the B&W Entities
that were, prior to the Assumption Time, Insureds of Boudin under such
Transferable Boudin Policy, and (b) all rights, duties, and obligations
vis-à-vis Creole of the B&W Entities that were, prior to the Assumption Time,
Insureds of Boudin under such Transferable Boudin Policy.

“Wholly Retained Boudin Policy” means an insurance policy issued by Boudin to
one or more MII Entities (and possibly others) that is not a Transferable Boudin
Policy.

 

3



--------------------------------------------------------------------------------

“Wholly Retained Creole Policy” means an insurance policy issued by Creole to
one or more B&W Entities (and possibly others) that is not a Transferable Creole
Policy.

2. Assumption.

(a) Boudin Assumption and Novation. Notwithstanding anything in any Transferable
Creole Policy to the contrary, and effective as of the Assumption Time, Creole
hereby transfers and assigns, and Boudin hereby assumes by novation, (x) so much
of each Transferable Creole Policy as relates to MII or any MII Entity as an
Insured thereunder; and (y) any and all obligations of Creole under any of the
Existing Policies that arise from Insured MII Obligations. In connection with
and implementation of such transfer, assignment, and novation:

(i) Boudin hereby agrees to observe, pay, perform, satisfy, fulfill and
discharge any and all now existing and hereafter arising duties, terms,
provisions, covenants, obligations and liabilities of Creole under the
Transferable Creole Policies and with respect to the Insured MII Obligations,
both insofar as transferred above (the “Boudin Assumption and Novation”); and

(ii) Each MII Entity that is a signatory hereto hereby consents to, and agrees
to give full force and effect to, the Boudin Assumption and Novation. From and
after the Assumption Time, Boudin and not Creole shall be treated as the
applicable MII Entity’s contractual counterparty with respect to the contracts
and mutual rights and obligations subject to the Boudin Assumption and Novation.
Without limitation, each MII Entity:

 

  a

may enforce against Boudin its rights under the Transferable Creole Policies or
with respect to any Insured MII Obligation to the same extent such Person could,
prior to the Boudin Assumption and Novation, enforce such rights against Creole,
and

 

  b

shall perform for the benefit of Boudin any obligation under the Transferable
Creole Policies or with respect to any Insured MII Obligation to the same extent
such Person was obligated, prior to the Boudin Assumption and Novation, to
perform such obligations for the benefit of Creole, and

 

  c

releases Creole from its obligation to observe, pay, perform, satisfy, fulfill
or discharge any obligations under any Transferable Creole Policy or with
respect to any Insured MII Obligation.

(iii) With respect to each Transferable Creole Policy that is subject to the
Boudin Assumption and Novation, the aggregate of rights, duties, and obligations
set forth in subsections (a)(i) and (a)(ii) above shall be treated as the
Transferred Boudin Policy relating to such Transferable Creole Policy.

(b) No Transfer or Novation of Creole Obligations to B&W Entities. Except to the
extent (which the Parties do not expect) that the Wholly Retained Creole
Policies are determined to cover Insured MII Obligations notwithstanding the
absence of any MII Entity as an Insured thereunder, the Wholly Retained Creole
Policies are not novated or otherwise affected by the Boudin Assumption and
Novation. The Transferable Creole Policies are novated to Boudin as set forth
above only to the extent that one or more MII Entities is an insured thereunder.
To the extent that B&W Entities are insureds under the Transferable Creole
Policies, the Parties acknowledge that Creole and not Boudin shall continue to
observe, pay, perform, satisfy, fulfill and discharge any and all now existing
and hereafter arising duties, terms, provisions, covenants, obligations and
liabilities of the Insurer under the Transferable Creole Policies. The Parties
further acknowledge that Creole and not Boudin shall continue to observe, pay,
perform, satisfy, fulfill and discharge any and all now existing and hereafter
arising duties, terms, provisions, covenants, obligations and liabilities of the
Insurer with respect to the Insured B&W Obligations.

(c) Creole Assumption and Novation. Notwithstanding anything in any Transferable
Boudin Policy to the contrary, and effective as of the Assumption Time, Boudin
hereby transfers and assigns, and Creole hereby assumes by novation, (x) so much
of each Transferable Boudin Policy as relates to B&W or any

 

4



--------------------------------------------------------------------------------

B&W Affiliate as an Insured thereunder; and (y) any and all obligations of
Boudin under any of the Existing Policies that arise from Insured B&W
Obligations. In connection with and in implementation of such transfer,
assignment, and novation:

(i) Creole hereby agrees to observe, pay, perform, satisfy, fulfill and
discharge any and all now existing and hereafter arising duties, terms,
provisions, covenants, obligations and liabilities of Boudin under the
Transferable Boudin Policies and with respect to the Insured B&W Obligations,
both insofar as transferred above (the “Creole Assumption and Novation”); and

(ii) Each B&W Entity that is a signatory hereto hereby consents to, and agrees
to give full force and effect to, the Creole Assumption and Novation. From and
after the Assumption Time, Creole and not Boudin shall be treated as the B&W
Entity’s contractual counterparty with respect the contracts and mutual rights
and obligations subject to the Creole Assumption and Novation. Without
limitation, each B&W Entity:

 

  a

may enforce against Creole its rights under the Transferable Boudin Policies or
with respect to any Insured B&W Obligation to the same extent such Person could,
prior to the Creole Assumption and Novation, enforce such rights against Boudin,
and

 

  b

shall perform for the benefit of Creole any obligation under the Transferable
Boudin Policies or with respect to any Insured B&W Obligation to the same extent
such Person was obligated, prior to the Creole Assumption and Novation, to
perform such obligations for the benefit of Boudin, and

 

  c

releases Boudin from its obligation to observe, pay, perform, satisfy, fulfill
or discharge any obligations under any Transferable Boudin Policy or with
respect to any Insured B&W Obligation.

(iii) With respect to each Transferable Boudin Policy that is subject to the
Creole Assumption and Novation, the aggregate of rights, duties, and obligations
set forth in subsections (c)(i) and (c)(ii) above shall be treated as the
Transferred Creole Policy relating to such Transferable Boudin Policy.

(d) No Transfer or Novation of Boudin Obligations to MII Entities. Except to the
extent (which the Parties do not expect) that the Wholly Retained Boudin
Policies are determined to cover Insured B&W Obligations notwithstanding the
absence of any B&W Entity as an Insured thereunder, the Wholly Retained Boudin
Policies are not novated or otherwise affected by the Creole Assumption and
Novation. The Transferable Boudin Policies are novated to Creole as set forth
above only to the extent that one or more B&W Entities is an insured thereunder.
To the extent that MII Entities are insureds under the Transferable Boudin
Policies, the Parties acknowledge that Boudin and not Creole shall continue to
observe, pay, perform, satisfy, fulfill and discharge any and all now existing
and hereafter arising duties, terms, provisions, covenants, obligations and
liabilities of the Insurer under the Transferable Boudin Policies. The Parties
further acknowledge that Boudin and not Creole shall continue to observe, pay,
perform, satisfy, fulfill and discharge any and all now existing and hereafter
arising duties, terms, provisions, covenants, obligations and liabilities of the
Insurer with respect to the Insured MII Obligations.

(e) Commutation and Release of Mutual Reinsurance by Boudin and Creole.
Effective at the Assumption Time, Creole and Boudin do hereby commute any and
all contracts of reinsurance by which one of them reinsured the other (the
“Inter-Captive Reinsurance Agreements”). In furtherance of such commutation, and
also effective at the Assumption Time, Creole and Boudin do hereby fully release
and discharge one another from and against any past, present, or future
liabilities or obligations, known or unknown, arising under the Inter-Captive
Reinsurance Agreements.

(f) No Effect on Aggregate Limits of Liability. For the avoidance of doubt, it
is understood and agreed that the aggregate liability of Creole and Boudin,
taken together, is not intended to be, and shall be deemed not to be, increased
by implementation of this Agreement. In particular, and without limitation, to
the extent that any Transferable Creole Policy (or Transferable Boudin Policy)
contains an aggregate limit of liability,

 

5



--------------------------------------------------------------------------------

that aggregate limit of liability shall, after the Assumption Time, apply as a
single, joint aggregate limit of liability as between (i) the resulting
Transferred Boudin Policy (or Transferred Creole Policy) and (ii) the portions
of the Transferable Creole Policy (or Transferable Boudin Policy) that are
retained pursuant to Section 2(b) (or Section 2(d)) above. Disputes as to
priority of claims and/or allocation of the single, joint aggregate limit of
liability shall be resolved pursuant to Section 12 hereof.

3. Amendments. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated except by a written instrument signed
by each Party.

4. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Neither this Agreement nor any right or obligation hereunder may be assigned or
conveyed by any Party without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld.

5. No Waiver. The failure or refusal by any Party to exercise any rights granted
hereunder shall not constitute a waiver of such rights or preclude the
subsequent exercise thereof, and no oral communication shall be asserted as a
waiver of any such rights hereunder unless such communication shall be confirmed
in a writing plainly expressing an intent to waive such rights and signed by the
Party against whom such waiver is asserted.

6. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the Parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the Parties and other Persons signatory hereto
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

7. No Third Party Beneficiary. This Agreement shall not be deemed to give any
right or remedy to any third party whatsoever unless otherwise specifically
granted hereunder.

8. Parties’ Representations. As of the Effective Date, each of the Parties
expressly represents on its own behalf: (a) it is an entity in good standing in
its jurisdiction of organization; (b) it has all requisite corporate power and
authority to enter into this Agreement, and to perform its obligations
hereunder; (c) the execution and delivery by it of this Agreement, and the
performance by it of its obligations under this Agreement, have been duly
authorized by all necessary corporate or other action; (d) this Agreement, when
duly executed and delivered by it, and subject to the due execution and delivery
hereof by the other Parties, will be a valid and binding obligation of it,
enforceable against it, its successors and permitted assigns, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles; (e) the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the respective terms and conditions hereof will not (i) violate
any provision of its Organizational Documents, (ii) violate any applicable
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against it, or binding upon it, or any agreement
with, or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon it as of the date hereof, or (iii) violate any agreement,
contract, obligation, promise or undertaking that is legally binding and to
which it is a party or by which it is bound; and (f) the signatory hereto on
behalf of it is duly authorized and legally empowered to enter into this
Agreement on its behalf.

 

6



--------------------------------------------------------------------------------

9. Notices. Any and all notices, requests, approvals, authorizations, consents,
instructions, designations and other communications that are required or
permitted to be given pursuant to this Agreement shall be in writing and may be
given either by personal delivery, first class prepaid post (airmail if to
another country) or by internationally recognized overnight delivery service to
the following address, or to such other address and recipient as such Party may
have notified in accordance with the terms of this section as being its address
or recipient for notification for the purposes of this Agreement:

 

If to Boudin:

   Boudin Insurance Company, Ltd., c/o McDermott International, Inc.   

757 N. Eldridge Parkway

Houston, Texas 77079

   Attention:    VP and Chief Risk Officer (with copy to General Counsel)   
Telephone:    281-870-5785    Telecopier:    281-870-5923    Electronic Mail:   
twoodard@mcdermott.com    with a copy to:   

Boudin Insurance Company, Ltd.

Cedar House

41 Cedar Avenue

P.O. Box HM 1838

Hamilton HM HX Bermuda

Bermuda

   Fax    (441) 295-3982    Telephone:    281-870-5476    Telecopier:   
281-870-5923    Electronic Mail:    cjryan@mcdermott.com

If to any MII Entity:

  

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, Texas 77079

   Attention:    VP and Chief Risk Officer (with copy to General Counsel)   
Telephone:    281-870-5785    Telecopier:    281-870-5923    Electronic Mail:   
twoodard@mcdermott.com

If to Creole:

   Creole Insurance Company, Ltd.    Prior to the Separation:   

Creole Insurance Company, Ltd., c/o Babcock & Wilcox Holdings, Inc.

800 Main Street

Lynchburg, Virginia 24504

   Attention:    Director, Risk Management (with copy to General Counsel)   
Telephone:    434-522-6800    with a copy to:   

McDermott International, Inc.

777 N. Eldridge Parkway

Houston, Texas 77079

   Attention:    Director, Risk Management (with copy to General Counsel)

 

7



--------------------------------------------------------------------------------

   with an additional copy to:   

Creole Insurance Company, Ltd.

Cedar House

41 Cedar Avenue

P.O. Box HM 1838

Hamilton HM HX Bermuda

Bermuda

   Fax    (441) 295-3982    Telephone:    281-870-5476    Telecopier:   
281-870-5923    Electronic Mail:    cjryan@mcdermott.com    On and After the
Separation:   

The Babcock & Wilcox Company

The Harris Building

13024 Ballantyne Corporate Place, Suite 700

Charlotte, North Carolina

   Attention:    Director, Risk Management (with copy to General Counsel)   
with a copy to:   

Creole Insurance Company, Ltd.

Cedar House

41 Cedar Avenue

P.O. Box HM 1838

Hamilton HM HX Bermuda

Bermuda

   Fax    (441) 295-3982    Telephone:    281-870-5476    Telecopier:   
281-870-5923    Electronic Mail:    cjryan@mcdermott.com

If to any B&W Entity:

   Prior to the Separation:   

Babcock & Wilcox Holdings, Inc.

800 Main Street

Lynchburg, Virginia 24504

   Attention:    Director, Risk Management (with copy to General Counsel)   
Telephone:    434-522-6800    with a copy to:      

McDermott International, Inc.

777 N. Eldridge Parkway

Houston, Texas 77079

   Attention:    Director, Risk Management (with copy to General Counsel)   
Telephone:    281-870-5476    Telecopier:    281-870-5923    Electronic Mail:   
cjryan@mcdermott.com    On and After the Separation:   

The Babcock & Wilcox Company

The Harris Building

13024 Ballantyne Corporate Place, Suite 700

Charlotte, North Carolina

   Attention:    Director, Risk Management (with copy to General Counsel)

 

8



--------------------------------------------------------------------------------

Any notice or communication to any Person shall be deemed to be received by that
Person:

(A) upon personal delivery; or

(B) upon receipt if sent by mail or courier.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
regard to those provisions concerning conflicts of laws that would result in the
application of the laws of any other jurisdiction.

11. Entire Agreement. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG ALL
OF THE PARTIES WITH RESPECT TO THE TRANSFERS, ASSUMPTIONS, AND NOVATIONS
DESCRIBED HEREIN AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS,
BOTH WRITTEN AND ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF. SOLELY FOR
INTERPRETATION PURPOSES, THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS INTENDED
TO BE READ TOGETHER WITH THE ALAA, AND THE PARTIES FURTHER ACKNOWLEDGE THE
CONTROLLING NATURE OF THE ALAA WITH RESPECT TO DISPUTE RESOLUTION, AS SET FORTH
IN THE FOLLOWING PARAGRAPH.

12. Dispute Resolution. Any and all disputes arising out of this Agreement shall
be resolved in accordance with the procedures set for in the Master Separation
Agreement (or, in the event the Master Separation Agreement is not entered into
by MII and The Babcock & Wilcox Company, in accordance with the procedures set
forth in the draft thereof dated as of April 28, 2010). Issues as to whether a
given obligation is an Insured B&W Obligation or an Insured MII Obligation shall
be resolved as set forth in the ALAA, which resolution shall be binding for all
purposes of this Agreement, notwithstanding (by way of example only) any
assertion that the putative Insured B&W Obligation arose under a Wholly Retained
Boudin Policy or the putative Insured MII Obligation arose under a Wholly
Retained Creole Policy, or any other assertion that the terms of this Agreement
prohibit the allocation reached under the ALAA. Any such assertions may be made,
to the extent appropriate, in connection with the dispute resolution under the
ALAA but may not be made as a basis for challenging such resolution.

13. Severability. If any term or other provision of this Agreement or the
Exhibits attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

14. Rules of Construction. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this

 

9



--------------------------------------------------------------------------------

Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections and Exhibits shall be construed to refer to
Articles and Sections of, and Exhibits to, this Agreement. No provision of this
Agreement shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be legally bound hereby have
executed this Agreement, by their duly authorized representatives.

 

MCDERMOTT INTERNATIONAL, INC.

By:

 

/S/    LIANE K. HINRICHS        

  Liane K. Hinrichs   Senior Vice President BOUDIN INSURANCE COMPANY, LTD.

By:

 

/S/    LIANE K. HINRICHS        

  Liane K. Hinrichs   Assistant Secretary BABCOCK & WILCOX HOLDINGS, INC.

By:

 

/S/    MICHAEL S. TAFF        

  Michael S. Taff   Senior Vice President CREOLE INSURANCE COMPANY, LTD.

By:

 

/S/    BENJAMIN H. BASH        

  Benjamin H. Bash   Assistant Secretary

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 2:

 

B&W ENTITIES: AMERICON EQUIPMENT SERVICES, INC. AMERICON, INC. APPLIED
SYNERGISTICS, INC. BABCOCK & WILCOX CANADA LTD.

BABCOCK & WILCOX CHINA HOLDINGS,

INC.

BABCOCK & WILCOX CONSTRUCTION

CO., INC.

BABCOCK & WILCOX DE MONTERREY,

S.A. DE C.V.

BABCOCK & WILCOX DENMARK

HOLDINGS, INC.

BABCOCK & WILCOX EBENSBURG

POWER, INC.

BABCOCK & WILCOX EQUITY

INVESTMENTS, INC.

BABCOCK & WILCOX INDIA HOLDINGS,

INC.

BABCOCK & WILCOX INTERNATIONAL

SALES AND SERVICE CORPORATION

BABCOCK & WILCOX INTERNATIONAL, INC.

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

BABCOCK & WILCOX MODULAR

NUCLEAR ENERGY LLC

BABCOCK & WILCOX NUCLEAR

OPERATIONS GROUP, INC.

BABCOCK & WILCOX NUCLEAR ENERGY,

INC.

BABCOCK & WILCOX NUCLEAR

SERVICES (U.K.) LIMITED

BABCOCK & WILCOX TECHNICAL

SERVICES CLINCH RIVER, LLC

BABCOCK & WILCOX POWER

GENERATION GROUP, INC.

BABCOCK & WILCOX TECHNICAL

SERVICES GROUP, INC.

BABCOCK & WILCOX TECHNICAL

SERVICES SAVANNAH RIVER COMPANY

BABCOCK & WILCOX VOLUND A/S BCE PARTS LTD. BWX TECHNOLOGIES, INC. BWXT FEDERAL
SERVICES, INC. BWXT HANFORD COMPANY BWXT OF IDAHO, INC. BWXT OF OHIO, INC. BWXT
WASHINGTON, INC.

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

CREOLE INSURANCE COMPANY, LTD. DELTA POWER SERVICES, LLC DIAMOND OPERATING CO.,
INC. DIAMOND POWER AUSTRALIA HOLDINGS, INC. DIAMOND POWER CHINA HOLDINGS, INC.

DIAMOND POWER EQUITY

INVESTMENTS, INC.

DIAMOND POWER INTERNATIONAL, INC.

DIAMOND POWER SPECIALTY

(PROPRIETARY) LIMITED

DPS BERKELEY, LLC DPS CADILLAC, LLC DPS FLORIDA, LLC DPS GREGORY, LLC DPS LOWELL
COGEN, LLC DPS MECKLENBURG, LLC DPS MICHIGAN, LLC DPS MOJAVE, LLC DPS SABINE,
LLC GUMBO INSURANCE COMPANY, LTD.

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

INTECH INTERNATIONAL INC. INTECH, INC. IVEY-COOPER SERVICES, L.L.C. MARINE
MECHANICAL CORPORATION NFS HOLDINGS, INC. NOG-ERWIN HOLDINGS, INC. NORTH COUNTY
RECYCLING, INC. NUCLEAR FUEL SERVICES, INC. O&M HOLDING COMPANY SOFCO - EFS
HOLDINGS LLC

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

BABCOCK & WILCOX TECHNICAL

SERVICES (U.K.) LIMITED

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Joint Secretary

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

B&W DE PANAMA, INC.

BABCOCK & WILCOX INTERNATIONAL

INVESTMENTS CO., INC.

BABCOCK & WILCOX INVESTMENT

COMPANY

By:

 

/S/    MICHAEL S. TAFF        

Name:

  Michael S. Taff

Title:

  Senior Vice President, of each of the above

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

BABCOCK & WILCOX INDIA PRIVATE

LIMITED

DIAMOND POWER SPECIALTY LIMITED

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary NATIONAL ECOLOGY COMPANY

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Secretary DIAMOND POWER DO BRASIL LIMITADA

 

DIAMOND POWER INTERNATIONAL,

INC.

BABCOCK & WILCOX INTERNATIONAL

SALES AND SERVICE CORPORATION

(as Shareholders of Diamond Power do

Brasil Limitada)

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary of each of the Shareholders

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

P. T. BABCOCK & WILCOX ASIA

SERVICIOS DE FABRICACION DE VALLE

SOLEADO, S.A. DE C.V.

SERVICOS PROFESIONALES DE VALLE

SOLEADO, S.A. DE C.V.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

DIAMOND POWER CENTRAL & EASTERN

EUROPE S.R.O.

DIAMOND POWER FINLAND OY

By:

 

/S/    JUHA K. MUSTONEN        

Name:

  Juha K. Mustonen

Title:

  Managing Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

DIAMOND POWER MACHINE (HUBEI) CO., INC.

By:

 

/S/    DAVID R. GIBBS        

Name:

  David R. Gibbs

Title:

  Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

DIAMOND POWER SWEDEN AB

By:

 

/S/    MIKA J. HAIKOLA        

Name:

  Mika J. Haikola

Title:

  Managing Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 2:

 

MII ENTITIES:

CHARTERING COMPANY (SINGAPORE)

PTE. LTD.

J. RAY MCDERMOTT (QINGDAO) PTE.

LTD.

J. RAY MCDERMOTT ASIA PACIFIC PTE.

LTD.

MALMAC SDN. BHD.

MCDERMOTT (MALAYSIA) SENDIRIAN

BERHAD

By:

 

/S/    JEFF J. HIGHTOWER        

Name:

  Jeff J. Hightower

Title:

  Director of each of the above BOUDIN INSURANCE COMPANY, LTD.

J. RAY MCDERMOTT EASTERN

HEMISPHERE LIMITED

LAGNIAPPE INSURANCE COMPANY, LTD.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Assistant Secretary, of each of the above

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT UK LTD.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Joint Secretary EASTERN MARINE SERVICES, INC. GLOBAL ENERGY - MCDERMOTT
LIMITED HYDRO MARINE SERVICES, INC. J. RAY MCDERMOTT (CASPIAN), INC. J. RAY
MCDERMOTT (NIGERIA) LTD. J. RAY MCDERMOTT (NORWAY), AS

J. RAY MCDERMOTT CANADA HOLDING,

LTD.

J. RAY MCDERMOTT CANADA, LTD. J. RAY MCDERMOTT CONTRACTORS, INC.

J. RAY MCDERMOTT DE MEXICO, S.A. DE

C.V.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT ENGINEERING

SERVICES PRIVATE LIMITED

J. RAY MCDERMOTT ENGINEERING, LLC J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT INTERNATIONAL,

INC.

J. RAY MCDERMOTT INTERNATIONAL

VESSELS, LTD.

J. RAY MCDERMOTT INVESTMENTS B.V. J. RAY MCDERMOTT KAZAKHSTAN LLP

J. RAY MCDERMOTT LOGISTIC SERVICES

PVT. LIMITED

J. RAY MCDERMOTT MIDDLE EAST, INC. J. RAY MCDERMOTT SOLUTIONS, INC. J. RAY
MCDERMOTT TECHNOLOGY, INC.

J. RAY MCDERMOTT UNDERWATER

SERVICES, INC.

J. RAY MCDERMOTT WEST AFRICA

HOLDINGS, INC.

J. RAY MCDERMOTT WEST AFRICA, INC.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

MCDERMOTT CASPIAN CONTRACTORS,

INC.

MCDERMOTT FAR EAST, INC. MCDERMOTT GULF OPERATING COMPANY, INC. MCDERMOTT
INTERNATIONAL B.V.

MCDERMOTT INTERNATIONAL

INVESTMENTS CO., INC.

MCDERMOTT INTERNATIONAL MARINE

INVESTMENTS N.V.

MCDERMOTT INTERNATIONAL TRADING

CO., INC.

MCDERMOTT INTERNATIONAL VESSELS,

INC.

MCDERMOTT MARINE MEXICO, S.A. DE

C.V.

MCDERMOTT OFFSHORE SERVICES

COMPANY, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS INVESTMENT

CO. N.V.

MCDERMOTT OVERSEAS, INC. MCDERMOTT TRADE CORPORATION

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

MENTOR SUBSEA TECHNOLOGY

SERVICES, INC.

NORTH ATLANTIC VESSEL, INC.

OFFSHORE PIPELINES INTERNATIONAL,

LTD.

OPI VESSELS, INC. OPMI, LTD. SABINE RIVER REALTY, INC.

SERVICIOS DE FABRICACION DE

ALTAMIRA, S.A. DE C.V.

SERVICOS PROFESIONALES DE

ALTAMIRA, S.A. DE C.V.

SPARTEC, INC. VARSY INTERNATIONAL N.V.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above MCDERMOTT KFT.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Managing Director

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT (AUST.) HOLDING
PTY. LIMITED MCDERMOTT AUSTRALIA PTY. LTD.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Corporate Officer of each of the above MCDERMOTT INCORPORATED MCDERMOTT PANAMA
HOLDINGS, S.A. J. RAY MCDERMOTT HOLDINGS, LLC J. RAY MCDERMOTT, INC. J. RAY
MCDERMOTT, S.A. MCDERMOTT CAYMAN LTD.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Senior Vice President of each of the above MCDERMOTT INTERNATIONAL MARKETING,
INC.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  President

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

FLOATEC, LLC

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary MCDERMOTT HOLDINGS (U.K.) LIMITED MCDERMOTT MARINE
CONSTRUCTION LIMITED

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Joint Secretary of each of the above MCDERMOTT SERVICOS DE CONSTRUCAO, LTDA.
J. RAY MCDERMOTT INC. MCDERMOTT OVERSEAS, INC., (as Shareholders)

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary OFFSHORE PIPELINES SDN. BHD. OFFSHORE PIPELINES SDN. BLD.
(as Sole Shareholder)

By:

 

/S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

INTERNATIONAL VESSELS LTD.

By:

 

/S/    STEVEN W. ROLL        

Name:

  Steven W. Roll

Title:

  Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

PT. BAJA WAHANA INDONESIA

By:

 

/S/    SCOTT CUMMINS        

Name:

  Scott Cummins

Title:

  President Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

SINGAPORE HUANGDAO PTE. LTD.

By:

 

/S/    ROCKNE L. MOSELEY        

Name:

  Rockne L. Moseley

Title:

  Director

 

 

 

 

Signature Page to Group IV Agreement



--------------------------------------------------------------------------------

EXHIBIT I – B&W ENTITIES

See Schedule 1.1(a) and Schedule 1.1(c) attached hereto. No B&W Entity listed on
Schedule

1.1(a) shall be deemed to be an “Insured”, a “Named Insured” or otherwise be
deemed to be

insured under any Existing Policy solely by virtue of being listed on such
Schedule 1.1(a).



--------------------------------------------------------------------------------

Schedule 1.1(a)

B&W FORMER

 

Reference ID

  

Name

333   

Ahahsain Hudson Heat Transfer Co. Ltd.

398   

Advanced Refractory Technologies, Inc.

  

A.M. Lockett & Co., Limited

  

Amcermet Corporation

924   

ASEA Babcock

235   

Ash Acquisition Company

326   

B & W Clarion, Inc.

574   

B&W Ebensburg Pa., Inc.

460   

B&W Energy Investments, Inc.

383   

B&W Fort Worth Power, Inc.

950   

B&W Fuel Company

535   

B&W Fuel, Inc.

922   

B&W Mexicana, S.A. de C.V.

9991   

B&W North Branch G.P., Inc.

9990   

B&W North Branch L.P., Inc.

537   

B&W Nuclear Service Company

960   

B&W Nuclear Service Company

536   

B&W Nuclear, Inc.

586   

B&W Saba, Inc.

591   

B&W Service Company

579   

B&W SOFC G.P., Inc.

578   

B&W SOFC L.P., Inc.

381   

B&W Special Projects, Inc.

569   

B&W Triso Corporation

  

B&W Tubular Products Limited

573   

B&W/OHM Weldon Spring, Inc.

212   

Babcock & Wilcox Asia Investment Co., Inc.

115   

Babcock & Wilcox Asia Limited

533   

Babcock & Wilcox Canada Leasing Ltd.

503   

Babcock & Wilcox Canada Ltd.

215   

Babcock & Wilcox China Investment Co., Inc.

594   

Babcock & Wilcox do Brasil Limitada

528   

Babcock & Wilcox do Brasil Participacoes Limitada

206   

Babcock & Wilcox Egypt SAE



--------------------------------------------------------------------------------

169   

Babcock & Wilcox Fibras Ceramicas Limitada

519   

Babcock & Wilcox Finance, Inc.

557   

Babcock & Wilcox Foreign Sales Corporation

175   

Babcock & Wilcox Gama Kazan Teknolojisi A.S.

552   

Babcock & Wilcox General Contracting Company

565   

Babcock & Wilcox Government Services Company

395   

Babcock & Wilcox HRSG Company

  

Babcock & Wilcox Industries, Ltd.

531   

Babcock & Wilcox International Sales Corporation

549   

Babcock & Wilcox International Sales Corporation

342   

Babcock & Wilcox Investment Company

305   

Babcock & Wilcox Jonesboro Power, Inc.

2007   

Babcock & Wilcox Nevada, LLC

  

Babcock & Wilcox Refractories Limited

323   

Babcock & Wilcox Salt City Power, Inc.

543   

Babcock & Wilcox Services, Inc.

322   

Babcock & Wilcox Tracy Power, Inc.

314   

Babcock & Wilcox Victorville Power, Inc.

727   

Babcock & Wilcox Volund France SAS

315   

Babcock PFBC, Inc.

559   

Babcock Southwest Construction Corporation

945   

Babcock-Brown Boveri Reaktor GmbH

936   

Babcock-Ultrapower Jonesboro

937   

Babcock-Ultrapower West Enfield

951   

Bailey Beijing Controls Co., Ltd.

516   

Bailey Controls Australia Pty. Limited

517   

Bailey Controls International Sales & Services Company, Inc.

954   

Bailey Controls Jordan for Process Controls Services, Ltd.

563   

Bailey Controls Sales & Service (Australia) Pty. Limited

564   

Bailey Controls Sales & Services Canada Inc.

561   

Bailey do Brasil Instrumentos Industriais Limitada

114   

Bailey International, Inc.

923   

Bailey Japan Company Limited

542   

Bailey Meter and Controls Company

  

Bailey Meter Company

562   

Bailey Meter Co. (Japan) Ltd.

  

Bailey Meter Company Limited

  

Bailey Meter GmbH



--------------------------------------------------------------------------------

646   

Brick Insurance Company, Ltd.

590   

BWXT Protec, Inc.

  

C.C. Moore & Company Engineers

511   

Ceramatec G.P., Inc.

510   

Ceramatec SOFC, Inc.

329   

Clarion Energy, Inc.

328   

Clarion Power Company

321   

Conam Nuclear, Inc.

  

Control Components France

514   

Control Components Italy S.R.L.

  

Control Components, Inc. (California)

  

Control Components, Inc. (Delaware)

948   

Control Components Japan

1914   

CTR Solutions, LLC

545   

Detroit Broach & Machine Corporation

551   

Diamond Blower Company Limited

  

Diamond Canapower Ltd.

518   

Diamond Power Importacao e Exportacao Ltda.

144   

Diamond Power Korea Inc.

526   

Diamond Power Specialty (Japan) Ltd.

558   

Diamond Power Specialty (Proprietary) Limited

546   

Diamond Power Specialty Corporation (Delaware)

  

Diamond Power Speciality Corporation (Ohio)

529   

Diamond Power Specialty GmbH

  

Diescher Tube Mills, Inc.

332   

Ebensburg Energy, Inc.

397   

Ejendomsaktieselskabet Falkevej2

961   

Enserch Environmental Management Company, Inc.

968   

EPC Business Trust

919   

Especialidades Termomecanicas, S.A. de C.V.

550   

Ferry-Diamond Engineering Company Limited

928   

Fibras Ceramicas C.A.

509   

Fibras Ceramicas, Inc.

547   

Globe Steel Tubes Corporation

  

Greer Land Co.

  

Holmes Insulations Limited

124   

Hudson Heat Transfer International, Inc.

1955   

Hudson HEI Pty. Ltd.



--------------------------------------------------------------------------------

914   

Hudson Northern Industries Inc.

125   

Hudson Products Aktiebolag

567   

Hudson Products Corporation (1)

902   

Hudson Products de Mexico, S.A. de C.V.

1907   

Integran Technologies Inc.

461   

International Disarmament Corporation

941   

Isolite Babcock Refractories Company, Ltd.

927   

Isolite Eastern Union Refractories Co., Ltd.

920   

KBW Gasification Systems, Inc.

512   

LT Produkter i Skutskar AB

938   

Maine Power Services

345   

McDermott Heat Transfer Company

344   

McDermott Productos Industriales de Mexico, S.A. de C.V.

946   

Medidores Bailey, S.A. de C.V.

942   

Morganite Ceramic Fibres Limited

943   

Morganite Ceramic Fibres Pty. Limited

944   

Morganite Ceramic Fibres S. A.

  

National Drill & Manufacturing Co.

544   

National Ecology (Alabama) Incorporated

575   

National Ecology (Utah) Incorporated

976   

Nooter/Eriksen - Babcock & Wilcox, L.L.C.

933   

North American CWF Partnership

9989   

North Branch Power Company L.P.

971   

North County Operations Associates

  

Nuclear Materials and Equipment Corporation

958   

Olin Pantex Inc.

1153   

P. T. Heat Exchangers Indonesia

934   

Palm Beach Energy Associates

  

Piedmont Tool Machine Company

576   

Power Computing Company

581   

Power Systems Sunnyside Operations GP, Inc.

583   

Power Systems Sunnyside Operations LP, Inc.

  

(1) a Delaware Corporation

905   

PowerSafety International, Inc.

508   

Productos de Caolin, Inc.

577   

PSO Caribbean, Inc.

1980   

Savannah River Alliance LLC



--------------------------------------------------------------------------------

2008   

Savannah River Tactical Services LLC

984   

SOFCo L.P.

932   

South Point CWF

556   

Sunland Construction Co., Inc.

988   

Sunnyside Cogeneration Associates

582   

Sunnyside II, Inc.

992   

Sunnyside II, L.P

303   

Sunnyside III, Inc.

993   

Sunnyside Operations Associates L.P.

571   

Termobloc Industria E Comercio Ltda.

953   

Thermax Babcock & Wilcox Limited

502   

TLT-Babcock, Inc.

570   

Triso

1152   

W.E. Smith Hudson Pty. Ltd.

548   

W. F. and John Barnes Company



--------------------------------------------------------------------------------

Schedule 1.1(c)

B&W CURRENT

 

Reference ID

  

Name

      553   

Americon Equipment Services, Inc.

   554   

Americon, Inc.

   732   

Applied Synergistics, Inc.

   127   

B&W de Panama, Inc.

   532   

Babcock & Wilcox Canada Ltd.

   1570   

Babcock & Wilcox China Holdings, Inc.

   555   

Babcock & Wilcox Construction Co., Inc.

   2011   

Babcock & Wilcox de Monterrey, S.A. de C.V.

   1571   

Babcock & Wilcox Denmark Holdings, Inc.

   327   

Babcock & Wilcox Ebensburg Power, Inc.

   302   

Babcock & Wilcox Equity Investments, Inc.

   1965   

Babcock & Wilcox Holdings, Inc.

   2028   

Babcock & Wilcox India Holdings, Inc.

   598   

Babcock & Wilcox India Private Limited

   126   

Babcock & Wilcox International Investments Co., Inc.

   530   

Babcock & Wilcox International Sales and Service Corporation

   541   

Babcock & Wilcox International, Inc.

   380   

Babcock & Wilcox Investment Company

   2010   

Babcock & Wilcox Modular Nuclear Energy LLC

   1974   

Babcock & Wilcox Nuclear Operations Group, Inc.

   1967   

Babcock & Wilcox Nuclear Energy, Inc.

  

(formerly Babcock & Wilcox Nuclear Power Generation Group, Inc.

2018   

Babcock & Wilcox Nuclear Services (U.K.) Limited

   500   

Babcock & Wilcox Power Generation Group, Inc.

   1961   

Babcock & Wilcox Technical Services (U.K.) Limited

   1970   

Babcock & Wilcox Technical Services Clinch River, LLC

   572   

Babcock & Wilcox Technical Services Group, Inc.

  

(formerly BWXT Services, Inc.)

587   

Babcock & Wilcox Technical Services Savannah River Company

  

(formerly BWXT Savannah River Company)

599   

Babcock & Wilcox Volund A/S

  

(formerly Babcock & Wilcox Volund ApS)

2000   

BCE Parts Ltd.

   596   

BWX Technologies, Inc.

   580   

BWXT Federal Services, Inc.

   589   

BWXT Hanford Company

   382   

BWXT of Idaho, Inc.

   592   

BWXT of Ohio, Inc.

  



--------------------------------------------------------------------------------

1576   

BWXT Washington, Inc.

   189   

Creole Insurance Company, Ltd.

   1988   

Delta Power Services, LLC

   766   

Diamond Operating Co., Inc.

   1572   

Diamond Power Australia Holdings, Inc.

   1984   

Diamond Power Central & Eastern Europe s.r.o.

   1573   

Diamond Power China Holdings, Inc.

   521   

Diamond Power do Brasil Limitada

   1574   

Diamond Power Equity Investments, Inc.

   525   

Diamond Power Finland OY

   504   

Diamond Power Germany GmbH

  

(formerly Diamond Power - Sturm GmbH)

597   

Diamond Power International, Inc.

   949   

Diamond Power Machine (Hubei) Co., Inc.

   1908   

Diamond Power Services S.E.A. Ltd.

   522   

Diamond Power Specialty (Proprietary) Limited

   523   

Diamond Power Specialty Limited

   524   

Diamond Power Sweden AB

   1990   

DPS Berkeley, LLC

   1997   

DPS Cadillac, LLC

   1995   

DPS Florida, LLC

   1993   

DPS Gregory, LLC

   1996   

DPS Lowell Cogen, LLC

   1992   

DPS Mecklenburg, LLC

   1991   

DPS Michigan, LLC

   1994   

DPS Mojave, LLC

   1998   

DPS Sabine, LLC

   278   

Gumbo Insurance Company, Ltd.

   2003   

Intech International Inc.

   2002   

Intech, Inc.

   2001   

Ivey-Cooper Services, L.L.C.

   1968   

Marine Mechanical Corporation

   540   

National Ecology Company

   2005   

NFS Holdings, Inc.

   2004   

NOG-Erwin Holdings, Inc.

   501   

North County Recycling, Inc.

   2006   

Nuclear Fuel Services, Inc.

   1989   

O&M Holding Company

   707   

P. T. Babcock & Wilcox Asia

  



--------------------------------------------------------------------------------

534   

Palm Beach Resource Recovery Corporation

560   

Power Systems Operations, Inc.

568   

Revloc Reclamation Service, Inc.

2013   

Servicios de Fabricacion de Valle Soleado, S.A. de C.V.

2012   

Servicios Profesionales de Valle Soleado, S.A. de C.V.

767   

SOFCo - EFS Holdings LLC

2029   

The Babcock & Wilcox Company



--------------------------------------------------------------------------------

EXHIBIT II – MII ENTITIES

See Schedule 1.1(b) and Schedule 1.1(j) attached hereto. No MII Entity listed on
Schedule 1.1(b) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy solely by virtue of
being listed on such Schedule 1.1(b).



--------------------------------------------------------------------------------

Schedule 1.1(b)

MII FORMER

 

Reference ID

           947   

Arabian General Contracting Company

   911   

Arabian Petroleum Marine Construction Company

   8000   

Associated Pipe Line Contractors, Inc.

   117   

Badya Builders, Inc.

   242   

Beheer-en Beleggingsmaatschappij Belesa B.V.

   9996   

BJA-Mentor Production Systems Limited

   164   

Brown & Root McDermott Fabricators Limited

   277   

Cayenne Insurance Company, Ltd.

   629   

CCC Fabricaciones y Construcciones S.A. de C.V.

   940   

Construcciones Maritimas Mexicanas, S.A. de C.V.

   952   

Davy McDermott Limited

   921   

DB/McDermott Company

   1952   

Deep Gulf Contractors LLC

   171   

Deep Sea Divers Australia Pty. Limited

     

Dick Evans, Inc.

   997   

ETPM International (UK) Limited

   955   

ETPM International S.A.S.

   999   

Far East Vessels, Inc.

   108   

First Emirates Trading Corporation

     

Harvey Lumber & Supply Company

   174   

Heavy Lift Chartering, Inc.

   935   

HeereMac v.o.f.

   956   

Heerema-McDermott (Aust.) Pty. Ltd.

   190   

Honore Insurance Company, Ltd.

   917   

Initec, Astano y McDermott International Inc., S.A.

     

Ingenieria Petrolera Maritima, S.A. de C.V.

     

Iranian Marine Contractors, Inc.

   102   

J. Ray McDermott & Co. (Nederland) B.V.

   150   

J. Ray McDermott (Aust.) Pty. Ltd.

   151   

J. Ray McDermott (U.K.) Inc.

   350   

J. Ray McDermott (Venezuela) C.A.

   325   

J. Ray McDermott Arctic Ltd.

   307   

J. Ray McDermott Gulf Contractors, Inc.

  

(formerly the Early Company)



--------------------------------------------------------------------------------

394   

J. Ray McDermott International Services (No. 1) Limited

   101   

J. Ray McDermott International Services Limited

   152   

J. Ray McDermott London, Ltd.

   641   

J. Ray McDermott Marine Construction AS

   1125   

J. Ray McDermott Newfoundland, Ltd.

   871   

J. Ray McDermott Offshore Chartering (U.S.), Inc.

   372   

J. Ray McDermott Properties, Inc.

   238   

J. Ray McDermott Underwater Services, Inc.

   603   

J. Ray McDermott Venture Holdings (U.S.), Inc.

   153   

Jaramac Associated Services, Ltd.

     

Jaramac Petroleum (U.K.) Limited

     

Khafji Contractors, Inc.

   166   

Khor Contractors, Inc.

   903   

KME a.s.

   324   

Lan-Dermott, S.A. de C.V.

   202   

Madock Shipyard Company, Ltd.

   203   

Macshelf Marine Construction Company, Ltd.

   106   

Mandato Pty. Limited

   360   

Marine Contractors, Inc.

   146   

McAntille, N.V.

   168   

McDermott - ETPM V.O.F.

   158   

McDermott (Holland) B.V.

   304   

McDermott (Nigeria) Limited

   245   

McDermott Acquisition Company, Inc.

   972   

McDermott APG Services Limited

   352   

McDermott Azerbaijan Pipelines, Inc.

   156   

McDermott Azerbaijan, Inc.

   351   

McDermott Central & Eastern Europe, Inc.

     

McDermott de Mexico, S.A. de C.V.

   118   

McDermott Denmark ApS

   464   

McDermott Energy Services, Inc.

   178   

McDermott Engineering (Europe) Limited

     

McDermott Enterprises France, S.A.

   128   

McDermott Europe Marine Services, Ltd.

   313   

McDermott Industries, Inc.

   354   

McDermott Inland Services, Inc.

   201   

McDermott International Asset Management, Ltd.

   343   

McDermott International Aviation, Inc.

  



--------------------------------------------------------------------------------

346   

McDermott International Aviation, Inc.

  

(formerly McDermott International Aviation Co., Inc.)

  

McDermott International (Deutschland) GmbH

   237   

McDermott International Engineering & Construction Co., Ltd.

   139   

McDermott International Engineering Investments N.V.

   121   

McDermott International General Services, Inc.

   123   

McDermott International Marine Services, Inc.

   236   

McDermott International Marketing, Inc.

   143   

McDermott Marine UK Limited

   462   

McDermott Marketing Services, Inc.

   103   

McDermott Middle East Trading, Ltd.

   172   

McDermott Neutral Zone, Inc.

     

McDermott Norway, Inc.

     

McDermott Petroleum (Iran), Inc.

   105   

McDermott Sakhalin, Inc.

   347   

McDermott Shipbuilding, Inc.

   111   

McDermott Singapore Pte. Ltd.

   221   

McDermott Submarine Cable Ltd.

   1951   

McDermott Submarine Cable Systems Limited

   205   

McDermott Subsea Constructors Limited

   110   

McDermott Transition Co., Inc.

     

McDermott UAR, Inc.

   184   

McDermott West Indies Company

   187   

McDermott-ETPM (Norway), Inc.

   998   

McDermott-ETPM (UK) Limited

   963   

McDermott-ETPM B.V.

   161   

McDermott-ETPM East B.V.

   167   

McDermott-ETPM East N.V.

   964   

McDermott-ETPM N.V.

   965   

McDermott-ETPM S.A.

   962   

McDermott-ETPM West, Inc.

   104   

Menck GmbH

   463   

Mentor Engineering Consultants Limited

   131   

MIMCO, Inc.

   908   

MMC-McDermott Engineering Sdn. Berhad

   317   

Mofco N.V.

   129   

NOLA, Servicos E Participacoes Ltda.

   141   

Northern Marine Services, Inc.

   107   

Oceanic Red Sea Company

  



--------------------------------------------------------------------------------

620   

Offshore Angola, Ltd.

632   

Offshore Energy Capital Corporation

622   

Offshore Hyundai International Limited

630   

Offshore Hyundai International, Ltd.

210   

Offshore Marine Chartering N.V.

610   

Offshore Petroleum Divers, Inc.

614   

Offshore Pipelines (Mauritius) Ltd.

616   

Offshore Pipelines Far East Limited

617   

Offshore Pipelines International Gulf E.C.

633   

Offshore Power Generation Ltd.

635   

Offshore Production Vessels, Ltd.

615   

OPI Offshore Netherlands Holding B.V.

611   

OPI Sales & Service Corporation

628   

OPI Towing & Supply, L.L.C.

624   

OPMI, E.C.

613   

P. T. Armandi Pranaupaya

850   

Panama Offshore Chartering Company 1, Inc.

859   

Panama Offshore Chartering Company 10, Inc.

860   

Panama Offshore Chartering Company 11, Inc.

861   

Panama Offshore Chartering Company 12, Inc.

862   

Panama Offshore Chartering Company 13, Inc.

863   

Panama Offshore Chartering Company 14, Inc.

864   

Panama Offshore Chartering Company 15, Inc.

865   

Panama Offshore Chartering Company 16, Inc.

866   

Panama Offshore Chartering Company 17, Inc.

867   

Panama Offshore Chartering Company 18, Inc.

868   

Panama Offshore Chartering Company 19, Inc.

851   

Panama Offshore Chartering Company 2, Inc.

869   

Panama Offshore Chartering Company 20, Inc.

870   

Panama Offshore Chartering Company 21, Inc.

852   

Panama Offshore Chartering Company 3, Inc.

853   

Panama Offshore Chartering Company 4, Inc.

854   

Panama Offshore Chartering Company 5, Inc.

855   

Panama Offshore Chartering Company 6, Inc.

856   

Panama Offshore Chartering Company 7, Inc.

857   

Panama Offshore Chartering Company 8, Inc.

858   

Panama Offshore Chartering Company 9, Inc.

154   

Panama Offshore Chartering Company, Inc.



--------------------------------------------------------------------------------

990   

Personal Administrativo de Vera Cruz, S.A. de C.V.

991   

Personal Ejecutivo de Veracruz, S.A. de C.V.

645   

Pirogue Insurance Company, Ltd.

981   

Sakhalin Energy Investment Company, Ltd.

384   

Samburg Holdings, Inc.

109   

Sharman, Allen, Gay & Taylor, S.A.

989   

Tallares Navales del Golfo, S.A. de C.V.

  

The Evelyn Kay Company

  

The Roger Thomas Company

  

The Rosalie E. Company

  

The Walter E. Company

634   

TL Marine Sdn. Bhd.

621   

TL Offshore Sdn. Bhd.

926   

Topside Contractors of Newfoundland

925   

Topside Contractors of Newfoundland, Ltd.

642   

U.S. Offshore Chartering

918   

Universal Fabricators Incorporated

980   

US Shipbuilding Corporation, Inc.

318   

Wagley, Inc.



--------------------------------------------------------------------------------

Schedule 1.1(j)

MII - CURRENT

 

CURRENT
Reference ID

  

Name

      873   

Barmada McDermott (L) Limited

   1953   

Barmada McDermott Sdn. Bhd.

   276   

Boudin Insurance Company, Ltd.

   939   

Caspian Offshore Fabricators LLC

   116   

Chartering Company (Singapore) Pte. Ltd.

   142   

Eastern Marine Services, Inc.

   249   

Global Energy - McDermott Limited

   140   

Hydro Marine Services, Inc.

   649   

International Vessels Ltd.

   148   

J. Ray McDermott (Aust.) Holding Pty. Limited

   1982   

J. Ray McDermott (Caspian), Inc.

  

(formerly J. Ray McDermott Diving International, Inc.)

243   

J. Ray McDermott (Nigeria) Ltd.

   2025   

J. Ray McDermott (Norway), AS

   1237   

J. Ray McDermott (Qingdao) Pte. Ltd.

   194   

J. Ray McDermott Asia Pacific Pte. Ltd.

  

(formerly McDermott South East Asia Pte. Ltd.)

1972   

J. Ray McDermott Canada Holding, Ltd.

   1969   

J. Ray McDermott Canada, Ltd.

   204   

J. Ray McDermott Contractors, Inc.

   246   

J. Ray McDermott de Mexico, S.A. de C.V.

   208   

J. Ray McDermott Eastern Hemisphere Limited

  

(formerly J. Ray Middle East (Indian Ocean) Ltd.)

1956   

J. Ray McDermott Engineering Services Private Limited

   1950   

J. Ray McDermott Engineering, LLC

   220   

J. Ray McDermott Far East, Inc.

   211   

J. Ray McDermott Holdings, LLC

  

(formerly J. Ray McDermott Holdings, Inc.)

627   

J. Ray McDermott International Vessels, Ltd.

  

(formerly OPI International, Ltd.)

602   

J. Ray McDermott International, Inc.

   160   

J. Ray McDermott Investments B.V.

  

(formerly Menck B.V.)

1958   

J. Ray McDermott Kazakhstan Limited Liability Partnership

   1975   

J. Ray McDermott Logistic Services Pvt. Limited

   136   

J. Ray McDermott Middle East, Inc.

   239   

J. Ray McDermott Solutions, Inc.

  

(formerly J. Ray McDermott Engineering Holdings, Inc.)

625   

J. Ray McDermott Technology, Inc.

   1957   

J. Ray McDermott UK Ltd.

   1960   

J. Ray McDermott Underwater Services, Inc.

  



--------------------------------------------------------------------------------

248   

J. Ray McDermott West Africa Holdings, Inc.

   244   

J. Ray McDermott West Africa, Inc.

   601   

J. Ray McDermott, Inc.

   207   

J. Ray McDermott, S.A.

   644   

Lagniappe Insurance Company, Ltd.

   193   

Malmac Sdn. Bhd.

   132   

McDermott (Malaysia) Sendirian Berhad

   904   

McDermott Abu Dhabi Offshore Construction Company

   915   

McDermott Arabia Company Limited

   149   

McDermott Australia Pty. Ltd.

  

(formerly McDermott Industries (Aust.) Pty. Limited)

183   

McDermott Azerbaijan Marine Construction, Inc.

   241   

McDermott Caspian Contractors, Inc.

   275   

McDermott Cayman Ltd.

   181   

McDermott Far East, Inc.

   133   

McDermott Gulf Operating Company, Inc.

   177   

McDermott Holdings (U.K.) Limited

   300   

McDermott Incorporated

   147   

McDermott International B.V.

   120   

McDermott International Investments Co., Inc.

   119   

McDermott International Marine Investments N.V.

   213   

McDermott International Marketing, Inc.

  

(formerly McDermott International Beijing, Inc.)

130   

McDermott International Trading Co., Inc.

   1971   

McDermott International Vessels, Inc.

   100   

McDermott International, Inc.

   1962   

McDermott Kft.

   349   

McDermott Marine Construction Limited

   1986   

McDermott Marine Mexico, S.A. de C.V.

   135   

McDermott Offshore Services Company, Inc.

   176   

McDermott Old JV Office, Inc.

   162   

McDermott Overseas Investment Co. N.V.

   390   

McDermott Overseas, Inc.

   1966   

McDermott Panama Holdings, S.A.

   170   

McDermott Servicos de Construcao, Ltda.

   320   

McDermott Trade Corporation

   306   

Mentor Subsea Technology Services, Inc.

   138   

North Atlantic Vessel, Inc.

   2021   

North Ocean II AS

   2023   

North Ocean II KS

  



--------------------------------------------------------------------------------

2022   

North Ocean V AS

   612   

Offshore Pipelines International, Ltd.

   618   

Offshore Pipelines Nigeria Limited

   619   

Offshore Pipelines Sdn. Bhd.

   626   

OPI Vessels, Inc.

   623   

OPMI, Ltd.

   185   

P. T. Bataves Fabricators

   180   

P. T. McDermott Indonesia

   901   

PT. Baja Wahana Indonesia

  

(formerly P.T. Babcock & Wilcox Indonesia)

643   

PT. J. Ray McDermott Indonesia

  

(formerly PT. Jay Ray)

636   

Sabine River Realty, Inc.

   1977   

Servicios de Fabricacion de Altamira, S.A. de C.V.

   1976   

Servicos Profesionales de Altamira, S.A. de C.V.

   2019   

Singapore Huangdao Pte. Ltd.

   640   

SparTEC, Inc.

  

(formerly J. Ray McDermott Spars, Inc.)

145   

Varsy International N.V.

  